Citation Nr: 0016516	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to residuals of asbestos exposure claimed as asbestosis 
manifested by nausea and a cough.


Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran's DD Form 214 indicates that had active service 
with the US Army Transport Service, having entered active 
service on November 11, 1943 and having been separated on 
August 15, 1945.  The DD Form 214 also indicates that he 
served on two ships, USAT WC Gorgas and USAT PE Crowley, from 
November 3, 1943 to March 7, 1944, from March 12, 1944 to 
November 30, 1944 and December 28, 1944 to August 15, 1945.  
He also had active service with the Army from February 1952 
to December 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995, 
from the Portland, Oregon, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of asbestos exposure to include 
cough, nausea and asbestosis.  

The Board remanded the claim in January 1998 for additional 
development.  


FINDING OF FACT

The claim of entitlement to service connection for a 
respiratory disorder due to residuals of asbestos exposure, 
claimed as asbestosis manifested by nausea and a cough, is 
not supported by competent medical evidence that the veteran 
has such a disability and that it is related to service, 
including any in-service exposure to asbestos or rock dust. 

CONCLUSION OF LAW

The claim of entitlement to service connection for a 
respiratory disorder due to residuals of asbestos exposure, 
claimed as asbestosis manifested by nausea and a cough, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in April 1995 seeking 
service connection for asbestosis and nonservice-connected 
pension.  The veteran's DD Form 214 shows that he served as a 
merchant seaman with the Army Transport Service from November 
1943 to August 1945, during which he had service on two U. S. 
Army Transport Ships, which is deemed active duty.  The 
veteran, through his representative, contends that he has a 
respiratory disorder with cough and nausea, secondary to 
asbestos exposure.  The veteran asserts that there were 
asbestos-covered steam pipes above his bunk in service, that 
asbestos flakes fell from these pipes, and that he had 
constant asbestos exposure during World War II when he was on 
a coal burning steamship, when he was on an army steam rescue 
tug boat, and when he dished food to the troops from a steam 
table.


Background

Service medical records are not available and a secondary 
record, a report from the Office of the Surgeon General from 
April 1952, shows the veteran was hospitalized for two days 
for treatment of German measles.  

A reply from the National Personnel Records Center (NPRC) 
notes that service medical records are not available and that 
if they were at that facility on July 12, 1973, they would 
have been in the area that suffered the most damage in the 
fire on that date and may have been destroyed.  

The veteran's initial claim for VA disability benefits was 
filed in 1991 and did not mention the disabilities now at 
issue. 

VA medical records dated in the late 1980s do not reflect any 
relevant complaints or abnormalities.

Evidence includes a report of a VA general medial examination 
performed in April 1992.  No relevant complaints were noted. 
The clinical findings for the respiratory system were that 
the lungs were clear to auscultation and percussion.  There 
was no diagnosis pertinent to the respiratory system.  A 
report of chest X-ray performed in April 1992 notes that the 
lungs were well expanded and there was no focal area of acute 
air space consolidation.  The impression was that there was 
no acute infiltrate. 

The report of a chest X-ray performed in March 1995 notes no 
abnormality of the lungs.  The impression was normal.  

In March 1995 the veteran submitted copies of documents 
showing that he had additional service with the Army 
Transport Service from 1947 to 1949.  He also filed a claim 
for asbestosis. 

A partially completed Asbestos Exposure Questionnaire was 
received in May 1995.  The veteran claimed that he was 
exposed to asbestos flakes falling from steam pipes over 
bunks while during his active service with the Army Transport 
Service and additional exposure in 1948.  He reported smoking 
one cigar a day from 1960 to 1980.  When contacted to 
determine what disabilities the veteran was attributing to 
asbestos exposure, he advised that he had a persistent cough 
and nausea which he felt were due to this exposure.  

By letter dated June 2, 1995, the veteran was notified that 
his claim for asbestos exposure was denied as not well 
grounded because he did not claim a specific disability.  

The veteran was afforded a VA medical examination in June 
1995.  The examination report indicates the veteran had 
complaints of shortness of breath, easy fatigability, and 
chronic cough.  The veteran reported being exposed to 
asbestos while on board ships with asbestos on the heat 
pipes.  He also reported having been exposed to rock dust 
released from explosions breaking up rock that was to be used 
in building airstrips during the Korean War.  The clinical 
findings reflect that the veteran had mild dyspnea on getting 
on the examining table and increased anteroposterior (AP) 
diameter of the chest.  The breath sounds were noted as 
rather distant.  The diagnosis was history of exposure to 
asbestos and rock dust.  The report of pulmonary function 
tests of July 1995 indicates that patient effort and 
cooperation were poor and that there was incomplete 
exhalation.  The impressions were that spirometry was 
uninterpretable and that there were probable low lung 
volumes.  In a October 1995 addendum to the June 1995 VA 
examination report, the examiner noted that pulmonary 
function tests had been reviewed, and that, as indicated, 
spirometry was uninterpretable and there were probably low 
lung volumes.  The clinical diagnosis was reported as history 
of exposure to asbestos and rock dust; shortness of breath 
possibly related (no X-ray or pulmonary function test 
documentation). 

The record of a VA outpatient treatment visit in September 
1995 shows that the veteran continued to complain of 
shortness of breath.  

In a rating decision in November 1995, the RO denied 
entitlement to service connection for cough and nausea due to 
exposure to asbestos.  The rating decision noted that it had 
not been established that any cough and nausea resulted from 
asbestos exposure as there was no radiographic evidence of 
asbestosis.  The RO also determined that service connection 
for cough and nausea was not established on a direct basis to 
service.   The RO noted that the evidence of record shows 
that the veteran may have been exposed to asbestos.  It was 
further noted that the X-ray report of March 29, 1995 
provided no evidence of asbestosis and therefore service 
connection was denied.

The statement of the case dated in February 1996 informed the 
veteran that both the pulmonary function tests and the chest 
X-rays of the lungs were negative for any asbestos related 
lung problems.  In the veteran's substantive appeal received 
in November 1996, he noted that he was appealing the November 
1995 denial and specified that the issue was asbestosis.  

Outpatient treatment records from Roseburg VA Medical Center 
for the period from April 1995 to November 1996 primarily 
pertain to medical disorders unrelated to this claim.  A 
treatment record in July 1996 notes that the veteran reported 
having had low-grade nausea for two years.  Additional 
treatment records from Roseburg for 1996 and 1997 show that 
the veteran had chronic obstructive pulmonary disease, to 
include a June 1997 VA outpatient treatment record with 
notations of "PFTS ?Stable COPD; non-smoker; Exposure to 
rock crush, 1 1/2 year Korea."  An August 1997 VA outpatient 
treatment record shows that the veteran underwent additional 
pulmonary function tests, which looked good.

In response to a June 1998 letter from the RO pursuant to the 
Board's remand, the veteran wrote that he did not want a 
personal hearing, he had never received Social Security 
disability benefits, and he had no new medical evidence to 
submit.  In a statement received from the veteran in 
September 1998, he wrote that by looking at his Form 9, it 
would be noted that he was only appealing asbestosis.  He 
wrote that he claimed asbestosis on his claim form submitted 
three years earlier and subsequently on the appeal form.  He 
remarked that this was the only thing he was claiming. 

In November 1998, pursuant to the Board's remand, the RO 
asked for verification of service from August 1945 to 
February 1952.  NPRC replied that the veteran had verified 
service from November 1943 to August 1945 and from February 
1952 to December 1953.  

The veteran was afforded a VA compensation and pension 
medical examination in February 1998.  Pulmonary function 
tests were performed in December 1998.  The examiner noted 
that the veteran was there for an opinion as to any 
relationship between documented asbestos exposure and current 
symptomatology of a cough and nausea of approximately four or 
five years' duration.  The examiner's diagnosis was that the 
veteran's current symptoms are not related to his documented 
asbestos exposure, noting "There is no evidence of asbestos-
related disease on chest x-ray or pulmonary function 
studies."  The examiner thought it was more likely that the 
veteran's cough was related to gastroesophageal reflux or to 
medication.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The initial question for the Board is determining whether the 
appellant has presented well-grounded claims in accordance 
with 38 U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  See Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  Service connection may 
be granted for disability incurred in or aggravated during 
active duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1999).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); see also 38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to his claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. § 
3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the United States 
Court of Appeals for Veterans Claims' (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Analysis

The Board notes that NPRC advised that the veteran's service 
medical records are not available, possibly due to the 1973 
fire at the facility.  Although service medical records are 
not available, evidence shows that the veteran served on 
ships during his World War II service and asbestos exposure 
during service has been conceded by the RO.  The Court's 
caselaw does not establish a heightened "benefit of the 
doubt", only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  "The caselaw does 
not lower the legal standard for proving a claim for service 
connection but rather increased the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant."  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Despite the veteran's assertions to the contrary, the 
objective medical evidence of record does not show that he 
has asbestosis or any asbestos-related disease.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for asbestosis (or any 
other asbestos related disease) could be granted.  

In addition, the record does not contain any medical evidence 
or opinion that the veteran's current claimed symptoms of 
cough and nausea are related to any asbestos exposure in 
service or that they are otherwise related to his remote 
service.  Although it appears that the June 1995 examiner may 
have been indicating that the shortness of breath was 
"possibly" related to asbestos and/or rock dust exposure, 
that examiner also indicated that there was no X-ray or 
pulmonary function test documentation.  Shortness of breath 
is a symptom and not a disease entity.  Further, the examiner 
in December 1998 clearly stated that the veteran's 
respiratory symptoms were not related to asbestos exposure.  
The record does not reflect that the veteran himself is 
competent to provide the requisite nexus opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See 38 
U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
See also Brewer v. West, 11 Vet. App. 228, 235 (1998).  In 
fact, in Morton v. West, 12 Vet. App. 477 (1999); req. for en 
banc consideration by a judge denied, 13 Vet. App. 205 (1999) 
(per curiam), the Court held that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  That notwithstanding, the Board views this discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claim, and an explanation as to why his 
current attempt fails. 

The veteran, through his representative, claims that VA has 
violated its duty to assist and did not comply with all of 
the Board's remand instructions.  Although the representative 
has specifically alleged that the RO did not adequately 
attempt to verify the veteran's service, the Board does not 
concur.  The RO's request to the NPRC was sufficient.  In any 
event, 38 C.F.R. § 3.7 (1999) provides that merchant marine 
service such as the veteran's constitutes active military 
service when performed between December 7, 1941, and August 
15, 1945.  

Th representative also has argued that, as the veteran is not 
a medical expert, he should not have been asked by the RO 
whether he has "any other disorder that is related to in-
service asbestos exposure and/or rock dust."  It must be 
remembered that mere exposure to asbestos, rock dust, Agent 
Orange or any other potentially harmful substance does not 
constitute a disability for which service connection may be 
granted.  Thus, for a veteran to claim service connection 
based on any such exposure, he or she must be able to 
articulate, at least in basic terms, what the claimed 
disability is.  That is not asking too much.  The 
representative's arguments regarding the most recent VA 
examination have been considered but inasmuch as the veteran 
has not submitted a well-grounded claim, there is no need to 
remand the case to correct any examination inadequacies.  As 
noted above, once a claimant has submitted a well-grounded 
claim, the Secretary has a duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a).  However, the duty to assist, is not triggered 
until the appellant has submitted a well-grounded claim.  See 
Anderson v. Brown, 9 Vet. App. 542 (1996).  As the appellant 
has failed to present a well-grounded claim, VA does not have 
a duty to assist the appellant and noncompliance with any of 
the remand instructions in this case does not warrant another 
remand.   See Stegall v. West, 11 Vet. App. 268 (1998); 
Morton v. West, 12 Vet. App. 477.  


ORDER

A well-grounded claim for service connection for a 
respiratory disorder due to residuals of asbestos exposure, 
claimed as asbestosis manifested by nausea and a cough, not 
having been submitted, the claim is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals




 

